Appeal by defendant, as limited by his motion, from a sentence of the Supreme Court, Kings County, imposed December 18, 1974, upon his conviction of attempted grand larceny in the third degree, on his plea of guilty, the sentence being a one-year prison term to be served consecutively to an indeterminate sentence previously imposed in the Supreme Court, Bronx County. Sentence modified, on the law, by changing to concurrent the provision that it is consecutive with the sentence imposed in Bronx County. As so modified, sentence affirmed. Section 70.35 of the Penal Law provides: "The service of an indeterminate sentence of imprisonment shall satisfy any definite sentence of imprisonment imposed on a person for an offense committed prior to the time the indeterminate sentence was imposed.” Approximately one month prior to the imposition of the instant sentence, defendant was sentenced in Bronx County to an indeterminate prison term of a maximum of three years. The offense which formed the basis of the instant sentence occurred prior to the imposition of the indeterminate sentence. Accordingly, the instant sentence should not have been imposed to run consecutively with the Bronx County sentence. Cohalan, Acting P. J., Margett, Christ, Brennan and Munder, JJ., concur.